            CASE 0:18-cv-01776-JRT-HB Doc. 815 Filed 06/29/21 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MINNESOTA


IN RE PORK ANTITRUST                                     Civil No. 18-1776 (JRT/HB)
LITIGATION

                                                         DIRECT PURCHASER
                                                         PLAINTIFFS’ NOTICE OF
                                                         SETTLEMENT WITH
                                                         SMITHFIELD FOODS, INC.
This Document Relates to:

Direct Purchaser Plaintiff Action


                                    NOTICE OF SETTLEMENT

            Direct Purchaser Plaintiffs respectfully write to the Court to provide notice that Direct

 Purchaser Plaintiffs have reached an agreement with Defendant Smithfield Foods, Inc.

 (“Smithfield,” and, together with Direct Purchaser Plaintiffs, the “Parties”) to settle all claims

 against Smithfield. This agreement is subject to the Court’s approval pursuant to Federal Rule

 of Civil Procedure 23. Consistent with the Parties’ agreement, Direct Purchaser Plaintiffs will

 move for preliminary – and, ultimately, final – approval of a proposed settlement in the near

 future.




956971.4 560486.1
            CASE 0:18-cv-01776-JRT-HB Doc. 815 Filed 06/29/21 Page 2 of 4




          Date:     June 29, 2021   Respectfully submitted,

                                            LOCKRIDGE GRINDAL NAUEN P.L.L.P.


                                            By: /s/Brian D. Clark     w
                                            W. Joseph Bruckner (MN #0147758)
                                            Brian D. Clark (MN #0390069)
                                            Simeon A. Morbey (MN #0391338)
                                            Arielle S. Wagner (MN #0398332)
                                            Joseph C. Bourne (MN #0389922)
                                            LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                                            100 Washington Avenue South,
                                            Suite 2200
                                            Minneapolis, MN 55401
                                            Telephone: (612) 339-6900
                                            Facsimile: (612) 339-0981
                                            wjbruckner@locklaw.com
                                            bdclark@locklaw.com
                                            samorbey@locklaw.com
                                            aswagner@locklaw.com
                                            jcbourne@locklaw.com

                                            Clifford H. Pearson
                                            Daniel L. Warshaw
                                            Thomas J. Nolan
                                            Bobby Pouya
                                            Michael H. Pearson
                                            PEARSON SIMON & WARSHAW, LLP
                                            15165 Ventura Boulevard, Suite 400
                                            Sherman Oaks, CA 92403
                                            Telephone: (818) 788-8300
                                            Facsimile: (818) 788-8104
                                            cpearson@pswlaw.com
                                            dwarshaw@pswlaw.com
                                            tnolan@pswlaw.com
                                            bpouya@pswlaw.com
                                            mpearson@pswlaw.com

                                            Bruce L. Simon
                                            PEARSON, SIMON & WARSHAW, LLP
                                            350 Sansome Street, Suite 680
                                            San Francisco, CA 94104
                                            Telephone: (415) 433-9000
                                            Facsimile: (415) 433-9008
                                            bsimon@pswlaw.com



956971.4 560486.1                             2
            CASE 0:18-cv-01776-JRT-HB Doc. 815 Filed 06/29/21 Page 3 of 4




                                        Melissa S. Weiner (MN #0387900)
                                        PEARSON, SIMON & WARSHAW, LLP
                                        800 LaSalle Avenue, Suite 2150
                                        Minneapolis, MN 55402
                                        Telephone: (612) 389-0600
                                        Facsimile: (612) 389-0610
                                        mweiner@pswlaw.com

                                        Co-Lead Class Counsel for Direct Purchaser
                                        Plaintiffs




956971.4 560486.1                         3
            CASE 0:18-cv-01776-JRT-HB Doc. 815 Filed 06/29/21 Page 4 of 4




                                  CERTIFICATE OF SERVICE

          I, Brian D. Clark, depose and state that I have served a copy of Notice of Settlement upon

all counsel of record via the United States Court for the District of Minnesota ECF Document

Filing System on June 29, 2021.



                                            By:       /s/. Brian D. Clark
                                                         Brian D. Clark




956971.4 560486.1                                 4
